NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                         RUBEN TORRES, Petitioner.

                         No. 1 CA-CR 16-0412 PRPC
                              FILED 8-3-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2014-117754-001
                  The Honorable Danielle J. Viola, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Ruben Torres, Kingman
Petitioner



                       MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Peter B. Swann.
                             STATE v. TORRES
                            Decision of the Court

C R U Z, Judge:

¶1            Petitioner Ruben Torres petitions this court for review from
the dismissal of his petition for post-conviction relief. We have considered
the petition for review and, for the reasons stated, grant review and deny
relief.

¶2            Torres pled guilty to two counts of armed robbery, Class 2
dangerous felonies, with stipulations to a range of seven to fourteen years
per count in the Arizona Department of Corrections, to be served
consecutively. The superior court sentenced him to 10.5 years per count to
be served consecutively. Torres timely filed his notice for post-conviction
relief in propria persona pursuant to Arizona Rule of Criminal Procedure
(“Rule”) 32.4. His Rule 32 counsel filed a notice of completion of review,
and the court set a deadline for Torres to file his petition for post-conviction
relief in propria persona. See Rule 32.4(c)(2). The record reflects Torres
never filed a petition complying with Rule 32.5, and the superior court
summarily denied his Rule 32 proceeding.

¶3             Torres then filed a timely petition for review alleging a
multitude of issues relating to ineffective assistance of counsel, due process
and sentencing, double jeopardy and prosecutorial misconduct, none of
which was presented to the superior court for consideration. Issues not
presented to the superior court may not be presented in the petition for
review. Ariz. R. Crim. P. 32.9(c)(1); State v. Ramirez, 126 Ariz. 464, 468, 616
P.2d 924, 928 (App. 1980). Torres presents no facts, arguments or issues first
addressed to the superior court.

¶4            Accordingly, we grant review and deny relief.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2